Citation Nr: 0823520	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-30 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral polyneuropathy of the lower extremities, claimed 
to have been caused by chemotherapy administered by VA.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1955 to June 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDING OF FACT

The veteran's peripheral polyneuropathy was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA or by 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for peripheral polyneuropathy of the lower 
extremities, have not been met.  38 U.S.C.A. § 1151 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim in April 2005 seeking entitlement 
to compensation under 38 U.S.C.A. § 1151 for peripheral 
polyneuropathy of the lower extremities, which the veteran 
claimed was caused by chemotherapy administered by VA in 2002 
and 2003.  

38 U.S.C.A. § 1151 authorizes compensation for a disability 
or death caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by a VA 
employee or facility where the proximate cause of the 
additional disability was VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseeable event.  
38 U.S.C.A. § 1151 (West 2002).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§  1151. 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2007).  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Id.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  Id.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2) (2007).  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  Id.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

Here, the veteran began chemotherapy treatment at the 
Providence VA Medical Center for rectal cancer in December 
2002.  VA treatment records from December 2002 note that the 
risks and benefits of chemotherapy, as well as its potential 
side effects, were discussed with the veteran.  These 
treatment notes document that the veteran gave his consent to 
the procedure and signed a release.  VA treatment records 
spanning the course of the veteran's chemotherapy 
periodically include notations that the side effects of 
chemotherapy were reviewed with the veteran.  

A September 2004 VA treatment record notes that the veteran 
complained of intermittent tingling and numbness in both 
lower extremities of less than a year's duration.  A 
neurological consultation was requested, and in November 
2004, the neurologist diagnosed the veteran with peripheral 
polyneuropathy, which she opined was induced by the 
chemotherapy.  

In a July 2005 VA examination, the VA examiner concluded that 
the veteran suffered from peripheral polyneuropathy and that 
this disability was more likely than not caused by the 
chemotherapy treatment, specifically, the use of the agent 
fluorouracil.  This opinion was based on a review of the 
veteran's treatment records and of the current medical 
literature on the effects of chemotherapy.  

Based on this evidence, the Board finds that the veteran 
suffers from an additional disability, peripheral 
polyneuropathy of the lower extremities, induced by 
chemotherapy administered by VA.

However, the evidence of record has failed to establish 
either an unforeseeable event or carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA in furnishing care.

In the July 2005 VA examination report, the examiner stated 
that peripheral neuropathy is a medically documented side 
effect of chemotherapy.  Thus, it is not a result that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided, and it cannot 
be considered an unforeseeable event.  

Additionally, it does not appear that the veteran has even 
alleged carelessness, negligence, lack of proper skill, error 
in judgment or similar fault on the part of the medical 
professionals who administered his chemotherapy.  Certainly, 
the veteran has presented no evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or provided medical treatment 
without the veteran's informed consent.  What evidence is of 
record shows that the risks, benefits, and possible side 
effects of chemotherapy were discussed with the veteran prior 
to treatment and that he gave his informed consent to the 
procedure.  No problems with the veteran's chemotherapy are 
noted in VA treatment records until his complaints of lower 
extremity numbness in September 2004.  

In this case, the Board finds that the post-service treatment 
records provide evidence against this claim, failing to 
indicate that the requirements of the statue in this case 
have been met.  There is simply no indication of a problem 
associated with the veteran's treatment that was 
unforeseeable or the result of negligence. 

For the above reasons, the preponderance of the evidence 
supports the conclusion that entitlement to compensation 
under 38 U.S.C.A. § 1151 for peripheral polyneuropathy of the 
lower extremities is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the veteran in June 2005.  

The June 2005 letter informed the veteran in detail of what 
evidence the must show to establish for entitlement to 
compensation under 38 U.S.C.A. § 1151 for peripheral 
neuropathy of the lower extremities and what evidence was 
needed by VA to substantiate his claim.  The June 2005 letter 
also informed the veteran of the veteran's and VA's 
respective duties for obtaining evidence.  

However, notice as to assignment of disability ratings and 
effective dates was not provided to the veteran.  In this 
case, although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that compensation is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed condition.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's VA outpatient 
treatment records.  The veteran was also afforded a VA 
examination in July 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


